Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Election/Restrictions
Newly submitted claims 21-25 are directed to two inventions that are independent or distinct from the invention originally claimed for the following reasons: The newly added claims are effectively identical to the now canceled non-elected invention claims from the previously filed set of claims (11/12/2020) and lack Unity of Invention for essentially the same reasons.
The different inventions are as follows:
Group I, claims 1-15, drawn to a pick-and-place tool.
Group IV, claim 21, drawn to a method of adjusting a distance between pick-and-place structures.
Group V, claims 22-25, drawn to a non-transitory computer readable storage medium.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and IV lack unity of invention because even though the inventions of these groups require the technical feature of a holder structure accommodating two or more pick-and-place structures, wherein at least one of the two or more pick- and-place structures of a respective holder structure is able to move along a respective holder structure independently from another, this technical feature is not a special technical feature as it does not make a Hwang et al. (US 2014/0030849 A1).  Hwang discloses that it is a common feature to provide an apparatus wherein a holder structure (20) accommodating two or more of the pick-and-place structures (50A and 50B), wherein at least one of the two or more pick- and-place structures of a respective holder structure is able to move (arrows 54) along a respective holder structure independently from another (fig. 4; pars. 0018-0019).  As such, there is a lack of unity as the technical feature is not a special technical feature.
Group V lacks unity of invention with groups I or IV, because the groups do not share the same or corresponding technical feature. Group I requires the technical features of a pick-and-place tool, including an acceptor structure; not required by group V, which may be intended to be used with a pick and place machine, but does not actually require one, as group V is to a “non-transitory computer-readable storage medium for a pick-and place tool”.  This claim language is not at all the same as e.g. a “pick-and-place tool having a storage medium”.  Additionally, group V requires the technical feature of a non-transitory computer readable storage medium and machine-readable instructions; not required by groups I or IV.  Further, Group IV requires two pick-and-place structures on a movable holder structure of a plurality of movable holder structures, not required by group V, which only requires a computer readable storage medium, capable of use with related structures.  
Because the applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-25 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Though it at first appears that conventional pick-and-place rotatable heads can read on claim 1, the claim requires a plurality of movable holders, each of the holders having an elongated side and two or more pick-and-place structures on the elongated element. The pick and place structures must also move independently along their respective holder structure, and each pick-and-place structure has a pickup element that picks up a component, and each of the holder structures must rotate about its respective axis of elongation, which in conjunction are not features of the prior art.
The known “turret style” pick-and-place machine prior art, is best represented by Cheng (US 9218995 B2).  There are two ways to interpret Cheng:
1. Each of the turret pick up heads (108) could be a “movable holder structure”, and some portion of each of (108) (perhaps the broad recitation that the picking up could be done by a gripper) could be construed as a “pick and place structure”.  However, there is no disclosure of sub-parts of (108) being movable with respect to another portion of (108), and perhaps more importantly, the holders (108) explicitly do not rotate about their own axis of elongation (fig. 4b direction along horizontal arrow).  The holders move forward and backward, and are rotated together about the axis of rotation of the actual rotating turrets (106 or 101).  However the axis of rotation of the turrets is explicitly not the axis of elongation of each of the respective holders, i.e. two different axes of rotation, and there is no reason to modify the configuration of Cheng to incorporate such functionality.
Alternatively, the Cheng reference could be interpreted as follows:

Hattori (US 2002/0040519 A1) is another prior art reference that shows a conventional pick-and-place machine, which is relevant, but does not anticipate or teach the pertinent limitations:
Hattori discloses a plurality of movable holder structures (34, 56, 64), each holder structure being elongate and having an axis of elongation (and being configured to rotate about the axis of elongation) the axis of elongation being in a direction of elongation of the respective holder structure (fig. 1); and a plurality of pick-and-place structures (16, 18, 30, 32), each holder structure accommodating two or more of the pick-and-place structures (56 and/or 64 accommodate two or more of 18; 34 accommodates two or more of 32).
Hattori, however, does not disclose or imply that at least one of the two or more pick- and-place structures of a respective holder structure is able to move along a respective holder structure independently from another at least one of the two or more pick-and- place structures of the respective holder structure, or that each pick-and-place structure comprises a pick-up element configured to pick up a donor component at a donor structure and place the donor component at an acceptor structure.  

According to this and the prior Reasons for Allowance, the prior art is not found to disclose or teach all of the elements of claim 1.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY T CARLEY/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729